DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	
	Claim status
The examiner acknowledged the amendment made to the claims on 11/03/2022.
Claim 1-2, 5 and 7-18 are pending in the application. Claims 1 and 7 are currently amended. Claims 2, 5 and 8 are previously presented. claims 9-18 are newly presented. Claims 3-4 and 6 are cancelled. Claim 1-2, 5 and 7-18 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 9, 11, 12, 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bell US Patent Application Publication No. 2014/0342044 (hereinafter referred to as Bell) in view of Yueh US Patent No. 3,647,482 (hereinafter referred to as Yueh).
Regarding claims 1, 5 and 7, Bell teaches a carbonated beverage (e.g., diet cola) comprising about 200 ppm or about 300 ppm of RebM and a caramel coloring; wherein the carbonated beverage has a caloric content of less than about 2 kcal/100 ml serving (e.g., less than 5 calories per 8 oz serving) ([0023; 0040; 0053]; claim 3).
Bell teaches that the cola beverage also comprises a high intensity sweetener such as RebD, and that the ratio of RebM to RebD varies from 1:5 to 99:1 ([0023]). As such, Bell teaches a RebD concentration that encompasses the range as recited in claim 1 (for example, when the ratio of RebM/RebD is 1:1, the carbonated beverage comprises 200 or 300 ppm RebD), and a ratio of RebM/RebD encompasses those recited in claim 7. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
 Bell teaches that the diet cola comprises caramel coloring but is silent regarding the amount of it.
 In the same field of endeavor, Yueh teaches that the amount of caramel coloring in a carbonated coal drink should be 208 ppm (column 2, line 70-75, the cola drink comprises 4 ml cola flavoring, 1.2 ml phosphoric acid, 2.28 grams saccharin and nucleotide, 0.79 gram of caramel color and 1 gallon of water, thus the ppm concentration of caramel is roughly 790 mg/3.8 kg = 208 ppm). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bell by incorporating 208 ppm caramel coloring in the carbonated cola beverage of Bell because such an amount is known to be suitable in a carbonated cola beverage. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have had a reasonable expectation of success for doing so  because the prior art has established that a concentration of 208 ppm is able to provide suitable color to a cola drink.
Modification of Bell with Yueh would have resulted in a carbonated beverage with the content of RebD satisfying the formula recited in (C) of claim 1 (e.g., (-1/49) x 208 +502= 498 which is greater than 200 or 300). 
Bell in view of Yueh is silent regarding the limitation that the carbonated beverage exhibits an improved bubble disappearance time of 85% or less of the bubble disappearance time compared to a control beverage. However, knowing that Bell in view of Yueh teaches a carbonated beverage comprising RebD and caramel the amount of both overlap with or fall within the ranges recited in the claim, it thus logically follows that the carbonated beverage as disclosed by Bell in view of Yueh possesses the bubble disappearance property as recited in the claim. See MPEP 2112.01 I, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	
Regarding claims 9 and 11, Bell teaches a carbonated beverage (e.g., diet cola) comprising about 200 ppm or about 300 ppm of RebM and a caramel coloring; wherein the carbonated beverage has a caloric content of less than about 2 kcal/100 ml serving (e.g., less than 5 calories per 8 oz serving) ([0023; 0040; 0053]; claim 3)
 Bell teaches that the diet cola comprises caramel coloring but is silent regarding the amount of it.
 In the same field of endeavor, Yueh teaches that the amount of caramel coloring in a carbonated coal drink should be 208 ppm (column 2, line 70-75, the cola drink comprises 4 ml cola flavoring, 1.2 ml phosphoric acid, 2.28 grams saccharin and nucleotide, 0.79 gram of caramel color and 1 gallon of water, thus the ppm concentration of caramel is roughly 790 mg/3.8 kg = 208 ppm). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bell by incorporating 208 ppm caramel coloring in the carbonated cola beverage of Bell because such an amount is known to be suitable in a carbonated cola beverage. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have had a reasonable expectation of success for doing so  because the prior art has established that a concentration of 208 ppm is able to provide suitable color to a cola drink.
Modification of Bell with Yueh would have resulted in a carbonated beverage with the content of RebM satisfying the formula recited in (C) of claim 1 (e.g., (-1/49) x 208 +502= 498 which is greater than 200 or 300). 
Bell in view of Yueh is silent regarding the limitation that the carbonated beverage exhibits an improved bubble disappearance time of 85% or less of the bubble disappearance time compared to a control beverage. However, knowing that Bell in view of Yueh teaches a carbonated beverage comprising 200 or 300 ppm RebM and 208 ppm caramel both of which fall within those ranges recited in the claim, it thus logically follows that the carbonated beverage as disclosed by Bell in view of Yueh possesses the bubble disappearance property as recited in the claim. "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada. (MPEP 2112.01 II).
Regarding claim 12, Bell teaches that the cola beverage also comprises a high intensity sweetener such as RebD, and that the ratio of RebM to the high intensity sweetener such as RebD varies from 1:5 to 99:1 ([0023]), which encompasses the range as recited in claim 12. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claims 14, 16 and 17, Bell teaches a carbonated beverage (e.g., diet cola) comprising about 100 ppm or about 200 ppm RebM and a caramel coloring; wherein the carbonated beverage has a caloric content of less than about 2 kcal/100 ml serving (e.g., less than 5 calories per 8 oz serving) ([0023; 0040; 0053]; claim 3).
Bell teaches that the cola beverage also comprises a high intensity sweetener such as RebD, and that the ratio of RebM to RebD varies from 1:5 to 99:1 ([0023]). As such, Bell teaches a RebD + RebM concentration that encompasses that recited in claim 14 (for example, when the amount of RebM is 100 ppm, and the ratio of RebM/RebD is 1:1, the carbonated beverage comprises 200 ppm RebD + RebM; and when the amount of RebM is 200 ppm, and the ratio of RebM/RebD is 2:1, the carbonated beverage comprises 300 ppm RebD + RebM ), and a ratio of RebM/RebD encompasses those recited in claim 17. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
 Bell teaches that the diet cola comprises caramel coloring but is silent regarding the amount of it.
 In the same field of endeavor, Yueh teaches that the amount of caramel coloring in a carbonated coal drink should be 208 ppm (column 2, line 70-75, the cola drink comprises 4 ml cola flavoring, 1.2 ml phosphoric acid, 2.28 grams saccharin and nucleotide, 0.79 gram of caramel color and 1 gallon of water, thus the ppm concentration of caramel is roughly 790 mg/3.8 kg = 208 ppm). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bell by incorporating 208 ppm caramel coloring in the carbonated cola beverage of Bell because such an amount is known to be suitable in a carbonated cola beverage. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have had a reasonable expectation of success for doing so  because the prior art has established that a concentration of 208 ppm is able to provide suitable color to a cola drink.
Modification of Bell with Yueh would have resulted in a carbonated beverage with the content of RebD +RebM satisfying the formula recited in (C) of claim 14 (e.g., (-1/49) x 208 +502= 498 which is greater than 200 or 300). 
Bell in view of Yueh is silent regarding the limitation that the carbonated beverage exhibits an improved bubble disappearance time of 85% or less of the bubble disappearance time compared to a control beverage. However, knowing that Bell in view of Yueh teaches a carbonated beverage comprising RebM, RebD and caramel the amounts of which overlap with or fall within those ranges recited in the claim, it thus logically follows that the carbonated beverage as disclosed by Bell in view of Yueh possesses the bubble disappearance property as recited in the claim. See MPEP 2112.01 I, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Claims 2, 8, 10, 13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Yueh as applied to claims 1, 9 and 14 above, and further in view of Naganuma WO 2015/015820 A1 (hereinafter referred to as ‘820, US2016/0183584 relied on as English equivalent).
Regarding claims 2, 10 and 15, Bell in view of Yueh teaches what has been recited above but is silent regarding the carbonic acid gas pressure being 2.0 kgf/cm2 or more at a liquid temperature of 20°C.
 ‘820 teaches that carbonic acid gas (e.g., carbon dioxide gas) pressure in a carbonated drink should be 1.7-4.4 kgf/cm2 (e.g., 1.7-4.4 kg/cm2, [0022]) at a liquid temperature of 20°C such that the carbonated drink obtained exhibits preferable texture of carbonic acid and also exhibits un-excessive stimulation and bitterness ([0022]).
 Both Bell and ‘830 are directed to carbonated beverages. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bell by including the carbonic acid gas pressure as disclosed by ‘820 such that the carbonated drink obtained exhibits preferable texture of carbonic acid and also exhibits un-excessive stimulation and bitterness. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have had a reasonable expectation of success for doing so because the prior art has established that carbonated beverage with a carbonic acid gas pressure of 1.7-4.4 kgf/cm2  is able to exhibit preferable texture of carbonic acid and also exhibits un-excessive stimulation and bitterness.
The carbonic acid pressure as disclosed by ‘820 overlaps with that recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claims 8, 13 and 18, Bell teaches generic caramel as the colorant in the beverage but is silent regarding that the caramel being caramel IV. ‘820 teaches that caramel IV is suitable for being used as the pigment in a carbonated drink ([0029]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bell by using caramel IV as the pigment in the carbonated drink where ‘820 has demonstrated that caramel IV is an art-recognized pigment suitable to deliver the color to a carbonated drink. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (MPEP 2144.07). 

Response to Arguments
Applicant's arguments filed 11/03/2022 have been fully considered and the examiner’s response is shown below:
The 35 USC 112 (b) rejection is withdrawn in view of the amendment made to the claims.
Applicant argues on pages 5-6 of the Remarks that the Office has failed to set forth a prima facie case of obviousness for the reasons pointed out by the applicant in the response filed 01/31/2022, and the combination of elements in claim 1 is not disclosed by the cited arts.
The examiner disagrees. The examiner submits that all the elements in the pending claims would have been obvious over the cited arts. Applicant is invited to refer to the office action mailed 08/03/2022 for details. 
 Applicant argues on page 6 of the Remarks that Naganuma (e.g., ‘820) teaches away from the claimed subject matter because Naganuma states that retention of stable form that formed on the top of the surface of drink is important, which is opposite to the claimed carbonated beverage having improved bubble disappearance. 
Applicant’s arguments are considered by found unpersuasive because:
First, Naganuma is a secondary reference that is being cited to teach a carbon dioxide pressure that is consistent with the claimed amount. Naganuma is not cited to teach the limitation about foaming property. As such, the foam stabilization feature as disclosed by Naganuma is not germane to the rejection. Further, the examiner has considered the prior art in a whole and has decide that the portion of Naganuma about stabilization of bubble is not relevant to the current rejection.
Second, according to [0022] of the specification, bubble dissipation time is measured as the time from the moment when the rising bubbles reached the maximum height to the moment when the bubbles converged to a constant liquid level upon reversing of the container. As such, bubble dissipation time actually measures how soon the gas bubble settles to form a stable form, which does not appear to be opposite to or contradict with the retention of stable foam as disclosed by Naganuma. Therefore, Naganuma does not teach away from the claimed subject matter.
Applicant asserts on page 6 of the Remarks that the three declarations as filed by the applicant along with the showing in the specification has demonstrated the superior and unexpected results achieved by the subject matter as claimed but the examiner appears to focus on certain individual data points without giving full consideration to the preponderance of the evidence.
The examiner disagrees. The examiner submits that, after consideration of prior art and all the secondary evidences including the three declarations, it is more probable than not the claimed rejection would have been obvious over the prior art. For example:
-as set forth in the office action mailed 08/31/2021, since in the instant specification, Declaration I and Declaration II do not characterize the bubble disappearance behavior quantitively, it is impossible for the examiner to determine how much better a sample with concentric circle is as compared to another sample with single circle.
-as set forth in the office action mailed 08/03/2022, Declaration III fails to demonstrate the criticality associated with 100-3,500 ppm caramel, for the reason that  a control sample which has 5,000 ppm caramel I combined with 200 ppm RebD actually has a superior bubble disappearance score of 85 and good flavor; further, applicant has not demonstrated the criticality associated with 200-300 ppm RebD or Reb M, for the reason that it does not appear that the bubble disappearance behavior is greatly improved when increasing the concentration of Reb D or Reb M to a concentration that is outside of the claimed range.
-where applicant has presented new claims reciting the sum of RebD and RebM being 200-300 ppm, the showing does not include such an embodiment. As such, the showing is not commensurate in scope with the claim.
-for the claim that recites Reb M being 200-300 ppm and caramel being 100-3500 ppm, Bell in view of Yueh actually teaches a Reb M concentration of 200 or 300 ppm, and a caramel concentration of 208 ppm, both of which falling with the ranges as recited. Therefore, Bell in view of Yueh necessarily has the claimed bubble disappearance property.
As such, the examiner submits that the determination of patentability of the claimed invention is based on consideration of the entire record by a preponderance of evidence, not just the certain individual data points.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793